DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I and Species I-A-1, I-B-1, I-C-1, I-C-1-a (i.e., claims 1-2 and 4) in the reply filed on 08/05/22 is acknowledged.

Priority
Acknowledgment is made of applicant’s claim for domestic priority under 35 U.S.C. 119 (e). 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/15/21 was g considered by the examiner.
Drawings
The drawings were received on 06/15/21.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2 and 4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. In this respect, since claims 1-2 fail to define the molar fractions/values “x” and “y”, respectively, the specific stoichiometric and/composition of the metal oxides (in claim 1) and intermetallic species (in claim 2) is totally unknown. That is, the ultimate/final composition and/or compound ultimately intended by the applicant is uncertain. Therefore, the specification does not enable one skilled in the art to make and/or use the claimed redox flow battery comprising unknown metal oxides and/or intermetallic species.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1-2 are indefinite because they both does not set forth and/or fail to define the molar fractions/values “x” and “y”, respectively. As such, the specific stoichiometric relationship and/the specific composition associated with the metal oxides (in claim 1) and the intermetallic species (in claim 2) are totally unknown. Further, the metal oxides and intermetallic species are not defined by the claim, and the specification does not provide a standard for ascertaining the specific chemical formula or composition ultimately intended by the applicant. Thus, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 and are rejected under 35 U.S.C. 103 as being unpatentable over Gyenge 2018/0219240  in view of Takechi et al 9236640.
As to claim 1:
Gyenge discloses that it is known in the art to make a redox flow battery (Title/Abstract; 0001-0002; 0004; 0019-0021; see Figures 1A & 3) comprising a negative electrode 12 containing a porous substrate such as a porous current collector/feeder substrate 18 (i.e., carbon cloth, felt/fiber materials, metal mesh which are inherently porous) and/or powdered catalyst support 28, a bi-functional catalyst layer that allows for the reduction of CO2 and/or formate oxidation including CO2 reduction catalyst sites 20, formic acid/formate oxidation catalyst sites 22; ionomer intermediate layer 24, and hydrophobic intermediate layer 26 (0019-0021; Figures 1A & 3); a positive electrode 14 and a ion/proton-conducting (cation exchange) membrane/separator 16 (0019; Figures 1A & 3). Gyenge discloses the use of metal oxides as catalyst materials (0020). 

    PNG
    media_image1.png
    410
    620
    media_image1.png
    Greyscale
         
    PNG
    media_image2.png
    492
    445
    media_image2.png
    Greyscale

As to claim 2:
Gyenge discloses the use of Pd, Pd-alloys, Pd-Sn, Pd-Sn-indium, Pd-Pb-Sn-indium, Pd-Sn-osmium catalyst (0020). 
As to claim 4:
Gyenge discloses the bi-functional catalyst layer deposited/placed over supporting elements such as a porous current collector/feeder substrate 18 and/or powdered catalyst support 28 (0019-0021; Figures 1A & 3). With respect to claim 4, it is noted that the limitation “is electrodeposited on” is being construed as product-by-process limitation/claim, and that the product itself does not depend on the process of making it. Accordingly, in a product-by-process claim, the patentability of a product does not depend on its method of production. In that, it is further noted that the product in the instant claims is the same as or obvious over the product of the prior art. In re Thorpe 777 F.2d 695, 698, 227 USPQ 964,966 (Fed Cir. 1985) and MPEP 2113. As a result, the process steps of a product-by-process claim do not impart any significant property or structure to the claimed end product. And, if there is any difference, the difference would have been minor and obvious. Therefore, the present claims are unpatentable over a reference that satisfies the claimed compositional or physical or property or structural limitations, and/or a reference that discloses a product made by a process that reasonably substantially comprises every limitation of the claimed process. In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972) and In re Fessmann, 489 F.2d 742, 744 180 USPQ 324, 326 (CCPA 1974);See also In re Best, 195 USPQ 430 (CCPA 1977) [prove that prior art products do not necessarily or inherently possess characteristics] & Ex parte Gray, 10 USPQ2d 1922 (BPAI 1989) [needs to show that the claimed process imparts unexpected property or structure](Refer to MPEP 2113: Product-by-Process Claims). 
Gyenge discloses a redox flow battery according to the foregoing description. However, the preceding reference does not expressly disclose the specific metal oxide composition or material. 
As to claim 1:
	In this respect, Takechi et al disclose that it is known to make air batteries (gas batteries) (i.e., battery systems requiring the introduction of reactant(s) into the battery structure) (Abstract; Title; COL 1, lines 8-15; COL 1, lines 50-60; CLAIM 1) wherein an oxidation-reduction catalyst such as lanthanum strontium cobalt oxide, LaxSryCoO3-z or other lanthanum-based metal oxides, that promotes oxidation-reduction of CO2 gas is used as part of the electrode material (COL 3, lines 10-28). 
	By compounding the above teachings, it would have been within the ambit of a skilled artisan prior to the effective filing date of the claimed invention to use the specific metal oxide composition/material of Takechi et al as part of the catalyst-based material of Gyenge because Takechi et al disclose that lanthanum strontium cobalt oxide, LaxSryCoO3-z and/or other lanthanum-based metal oxides can be used as an oxidation-reduction catalyst in battery electrode materials because they promote oxidation-reduction of CO2 gas. Further, note that the catalyst material of Takechi et al - lanthanum strontium cobalt oxide (LaxSryCoO3-z) – is pertinent to both the field of applicant’s endeavor as well as to the teachings of Gyenge because they all address the same problem of providing effective and efficient metal-oxide-based catalyst materials for reducing and/or treating CO2. Yet further, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art. Stated differently, combining prior art elements according to known methods to yield predictable results is prima-facie obvious. KSR International Co. v. Teleflex Inc., 550 US- 82 USPQ2d 1385, 1396 (2007). KSR, 550 U.S. at 416, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atl. & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND ALEJANDRO whose telephone number is (571)272-1282. The examiner can normally be reached Monday-Thursday (8:00 am-6:30 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara L. Gilliam can be reached on (571) 272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAYMOND ALEJANDRO/
Primary Examiner
Art Unit 1727